Title: To James Madison from Robert R. Livingston, 28 September 1801
From: Livingston, Robert R.
To: Madison, James


Dear Sir
New York 28h. Sepr 1801
On the rect of your favor of the 4th. I broke up my family & came to this place where I am arranging every thing for my departure. I have not however yet recd my despatches commission &c. Within five days after their arrival I shall be on board. I find from all the inquiries I can make here, that there will be little or no saving in point of time between sending the ship to Havre or Bourdeux. The winds blow uniformly into the bay of Biscay during the automnal months, so that the beating out is a matter of considerable time. The Coast is also a bad one, & the navigation of the Garone dangerous & difficult. These circumstances make me anxious that the ship should proceed as originally intended to Havre, particularly when the very great expence & difficulty that will attend the carr[y]ing of all my family & baggage by land four hundred miles thro roads that are by all accounts almost impossible is taken into Consideration. Unless very strong reasons plead for Bourdeux I flatter myself my convenience will be so far consulted as to change the destination of the ship.
It seems now pretty well understood that the treaty has been ratified since the departure of the Maryland so that that difficulty will be got over. By an arrival from England there is reason to think that Cairo is taken this may somewhat smooth the path to peace.
I shall write to you after I have had the honor to receive your final orders. In the mean time I am—With sincere attatchment Dear Sir Your Most Obt hum: Sert.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8).

